SEABURY, J.
Plaintiff’s assignors were employed under a written contract “to procure a loan” upon property owned by the defendants. The evidence shows that the plaintiff’s assignors procured an agreement from a third person to make a loan. The loan was not made. Why it was not made was not shown by any competent evidence. It is stated in the brief of counsel that the defendants’ title to this property upon which the loan was to be made was not good. If such was the fact, it should have been proved. Procuring an agreement from a third person to make a loan is not the same thing as procuring a loan. In the absence of any evidence on the subject, we cannot assume that the loan was not made because of the fault of the defendants, or because the defendants did not have a good title to the property.
Judgment reversed, and new trial ordered, with costs to the appellants to abide the event. All concur.